Notice of Pre-AIA  or AIA  Status
The present application, filed on 11/20/2018 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-24 are pending in the present application. 

Information Disclosure Statement
	Information Disclosure Statement filed on 11/20/2018 was being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception enumerated groupings of mathematical concepts for optimizing a floor planning and structural layout without significantly more. The claim recited a method for creating an architecturally designed floor plan of a building or an outdoor space, the method comprising the steps of:
choosing a first floor plan module to be added to said architecturally designed floor plan from a list comprising a plurality of floor plan modules, each said floor plan module of said list comprising a plurality of floor plan modules comprising at least one side wall part comprising at least one side wall segment, and said first floor plan module comprising at least a first side wall part having at least one side 1 0 wall segment, based on said list comprising a plurality of floor 
the step of creating said sub-list of floor plan modules furthermore comprises comparing the value assigned to said at least one side wall segment of 25 each of the plurality of floor plan modules of said list comprising a plurality of floor plan modules to the value assigned to said at least one side wall segment of said first side wall part of said first floor plan module while considering said connection rules to retrieve floor plan modules being fit for connection with said first floor plan module and adding to said sub-list said retrieved floor plan modules being fit for connection 30 with said first floor plan module.
	With the broadest reasonable interpretation of the claims, the cited features in the floor planning method and system with basic processing elements in the current technology including a processor, memory, I/O device interface are provided with which optimum manageability and overview is provided to the user.  The method and system is an optimum manageability in a mathematical model for floor planning and wall designs in embodiments: the step of adding a first floor plan module from the list comprising a plurality of floor plan modules to the architecturally designed floor plan comprises selecting the first floor plan module to be 
 	The combination analysis of the walls, doors, or wall and doors in the structure design is a mathematical concept required the object data well fitted to each other for the design completion.  The cited steps of adding a floor plan module from the sub-list comprising a plurality of floor plan modules to the architecturally designed floor plan; assigning to the at least one side wall segment of each floor plan module of the list comprising a plurality of floor plan modules a value chosen from the group comprising the values i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door.  This is related to a mathematical data analysis for the floor planning and combination elements analysis to meet the design space requirements.
 	It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[wjords used in a claim operating on data to solve a problem
can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12
USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC,
898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a

ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111
USPQ2d 1717, 1721 (Fed. Cir. 2014).
This judicial exception is not integrated into a practical application because the combination of placement data for the analysis does not integrate operation concept and operative system into a practical application because it does not provide a mechanism and control process to integrate the placement data and data representation in the analysis into a concrete structure and direct to a real and useful application.
It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implementing’ the abstract idea of intermediated).
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a data processing device and a computer readable medium, the computer readable medium comprising a list comprising a plurality of floor plan modules, each floor plan module comprising at least one side wall part comprising at least one side wall segment, and instructions configured for execution at the data processing.  The processing system with features as cited are well-known, convention technology in the art, and well understood to implement the mathematical algorithm.   The cited computer with generic components, memory, display element, graphical and data interface, and processing devices are well known, understood computing operation, 
Claim 1 directed to judicial exception and nonstatutory subject matter.
 	Claim 2 cited a method according to claim 1, wherein said first side wall part of said first floor plan module comprises a plurality of side wall segments, wherein each side wall segment of said plurality of side wall segments of said first 35 side wall part of said first floor plan module is assigned a value chosen from the group comprising the values i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door, and wherein the step of creating said sub-list of floor plan modules furthermore

Claim 3 cited a method according to claim 1, wherein each floor plan module of said list of floor plan modules comprises at least one side wall part having a plurality of side wall segments, wherein each side wall segment of said plurality of side wall segments is assigned a value chosen from the group comprising the values i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door, and wherein the step of creating said sub-list of floor plan modules furthermore comprises comparing the value assigned to each side wall segment of said plurality of side wall segments of each of the plurality of floor plan modules of said list comprising a plurality of floor plan modules to the value assigned to said plurality of side wall segments of said first side wall part of said first floor plan module while considering said connection rules to retrieve floor plan modules being fit for connection with said first floor plan module and adding to said sub-list said retrieved floor plan modules being fit for connection with said first floor plan module.  The claim is related to design data and data representation.  It is a noneligibity subject matter.

opening and any one of i) opening, iii) wall or opening, v) wall or door or opening, and vi) opening or door,
 ii) 	wall and any one of ii) wall, iii) wall or opening, iv) wall or door and v) wall or door or opening,
 iii)    wall or opening and any one or more of i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening and vi) opening or door,
iv)    wall or door and any one of ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door,
v)    wall or door or opening and any one of i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door,
vi)    opening or door and any one of i) opening, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door, and vii)    door and any one of iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door, and/or wherein said connection rules include that side wall segments with the following respective values are not fit for connection with one another:
 	i) opening and any one of ii) wall, iv) wall or door, and vii) door,
ii) wall and any one of i) opening, vi) opening or door and vii) door,
 iii) wall or opening and vii) door,
iv) wall or door and v) opening,
vi)  opening or door and ii) wall, and

	This is related to data in the placement and layout architecture in the design.  The claim is thus nonstatutory subject matter for it related data representation.
Claim 5 cited a method according to any one of the above claims, wherein said values
assigned to said at least one side wall segment comprise at least one value type chosen from the group comprising wall, opening and door, and wherein the value type wall of any one or more side wall segment is assigned one of a plurality of wall types, such as for example an exterior wall, an interior wall, a brick 20 wall, a concrete wall, a gypsum wall, a glass wall, a wooden wall, a load-carrying wall, a non-load-carrying wall and any combination thereof, and/or wherein the value type opening of any one or more side wall segment is assigned one of a plurality of opening types, such as for example a window, a side hung window, a center hung window, a top hung window, a leafless opening, a 25 ventilation opening and any combination thereof, and/or wherein the value type door of any one or more side wall segment is assigned one of a plurality of door types, such as for example a glass door, a wooden door, a front door, a garage door, a gate, a one-leafed sliding or rolling door and a two-leafed sliding or rolling door.  This is related to placement data and placement requirements.  It is nonstatutory subject matter for the reason as set forth in the rejection.
 	Claim 6 cited a method according to the above claim, wherein any one or more side wall segment is assigned at least one position on an associated side wall part of a floor plan module, and wherein said step of creating said sub-list comprises comparing the value assigned to said any one or more side wall segment assigned a position in each possible 

 	Claim 7 cited a method according to claim 6, wherein said at least one side wall part of each floor plan module of said list of floor plan modules is assigned connection subrules, said connection sub-rules defining that at least one of an opening, wall or door is preferred or required at said one or more side wall segment and/or at said at least one position assigned to said one or more side wall segment.  The claim is related to placement design and the rules to the placement.  It is nonstatutory subject matter for it data placement and data representation.
 	Claim 8 recited the step of creating a sub-list of floor plan modules furthermore comprises filtering out floor plan modules of said list of floor plan modules which, when considering said connection rules, during said comparing turn out to not to be fit for connection with said first floor plan module, and/or which do not comply with predefined architectural preferences.  The cited features are related to data in floor planning and placement representation in the design space.  It is nonstatutory subject matter for failing to show a process to integrate data in the design representation into a real and practical application.
Claim 9 recited the method further comprising the steps of:
choosing a second floor plan module from said sub-list comprising a plurality of floor plan modules to be added to said architecturally designed floor plan, said second floor plan module comprising at least a second side wall part having at least one side wall segment,

The claim is related to data for placement and representation for the design space as claimed.  It is nonstatutory subject matter.
Claim 10 recited a method according to claim 9, wherein the step of connecting said side wall segments of said first side wall part of said first floor plan module to said side wall segments of said second side wall part of said second floor plan module further comprises replacing the side wall part of one of the first floor plan module and the second floor plan module with the side wall part of the other one of the first floor plan module and the second floor plan module.  The claim is directed to a model placement and an element in the floor planning.  It is nonstatutory subject matter for the reason as set in the rejection above.
Claim 11 recited a method comprising the step of:
based on user-input altering any one of the wall type, opening type and door type.  The cited feature is related to data representation.  It is nonstatutory subject matter.
Claim 12 cited a method further comprising one or more of the following steps:
displaying said list comprising a plurality of floor plan modules to a user,
displaying said chosen first floor plan module to a user,
displaying said sub-list to a user, and

Claim 13 cited a floor plan design system for creating an architecturally designed floor plan of a building or an outdoor space, the system comprising:
a data processing device and a computer readable medium, the computer readable medium comprising:
a list comprising a plurality of floor plan modules, each said floor plan module comprising at least one side wall part comprising at least one side wall 1 5 segment, and instructions configured for execution at said data processing device such as to cause the data processing device to: receive a user selection and in reaction to said user selection retrieve a first floor plan module to be added to said architecturally designed floor plan from said list 20 comprising a plurality of floor plan modules, said first floor plan module comprising at least a first side wall part having at least one side wall segment, and based on said list comprising a plurality of floor plan modules, create a sublist of floor plan modules being fit for connection with said first floor plan module, assign to said at least one side wall segment of each floor plan module of said list comprising a plurality of floor plan modules a value chosen from the group comprising the values i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door, assign to said at least one side wall part of each floor plan module of said list of floor plan modules connection rules based on said values assigned to said at 30 least one side wall segment, said connection rules determining if and how said at least one side wall segment of said side wall part is fit for connection with a side wall segment of a side wall part of another floor plan module, and create said sub-list of floor 
 	With the broadest reasonable interpretation of the claims, the cited features in the floor planning method and system with basic processing elements in the current technology including a processor, memory, I/O device interface are provided with which optimum manageability in a mathematical analysis for it combination modules in the placement list and overview is provided to the user.  The method and system is an optimum manageability for floor planning and wall designs in embodiments the step of adding a first floor plan module from the list comprising a plurality of floor plan modules to the architecturally designed floor plan comprises selecting the first floor plan module to be added.  The claimed steps of adding a floor plan module from the sub-list comprising a plurality of floor plan modules to the architecturally designed floor plan comprises selecting the floor plan module to be added.  The mathematical model required: as cited in plan modules, non-limiting examples being price, size in square meter, number of windows and number of doors, as well as other attributes having an effect on the price, and, when combining and altering the modules, the price and the square meter of the floor plan is calculated. Thereby an effective and straight forward to use the mathematical analysis to combine keeping up to date on the price, size or the like of a desired floor plan is obtained.

 	It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[wjords used in a claim operating on data to solve a problem
can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12
USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC,
898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a
“series of mathematical calculations based on selected information” are directed to abstract
ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111
USPQ2d 1717, 1721 (Fed. Cir. 2014).
 	This judicial exception is not integrated into a practical application because the combination of placement data for the analysis does not integrate operation concept and operative system into a practical application because it does not provide a mechanism and control process to integrate the placement data and data representation in the analysis into a concrete structure and direct to a real and useful application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a data processing device and a 
 	The processing system with features as cited are well-known, convention technology in the art, and well understood to implement the mathematical algorithm.   The cited computer with generic components, memory, display element, graphical and data interface, and processing devices are well known, understood computing operation, and conventional computing field for modeling and simulation application. It is also noted “this listing (court cases) is not meant to imply that all computer functions are well-understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).  

Claim 13 directed to judicial exception and nonstatutory subject matter.
 	Claim 14 recited a system according to claim 13, wherein said first side wall part of said first floor plan module comprises a plurality of side wall segments, and wherein the instructions are further configured to cause the data processing device to: assign to each side wall segment of said plurality of side wall segments of said first side wall part of said first floor plan module a value chosen from the group comprising the values i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening, vi) opening or door and vii) door, and   
create said sub-list of floor plan modules by furthermore comparing the value assigned to said at least one side wall segment of each of the plurality of floor plan modules of said list comprising a plurality of floor plan modules to the value assigned to each side wall segment of said plurality of side wall segments of said first side wall part of said first floor plan module while considering said connection rules to retrieve floor plan modules being fit for connection with said first floor plan module and adding to said sub-list said retrieved floor plan modules being fit for connection with said first floor plan module.  The cited features are related to placement data and data representation in the floor planning process.  This is nonstatutory subject matter for the reason as set forth in the rejection of claim 13.

Claim 16 cited a system according to any one of claim 13, wherein said connection rules include that side wall segments with the following respective values are fit for connection with one another:
i)    opening and any one of i) opening, iii) wall or opening, v) wall or door or opening, and vi) opening or door,
ii)    wall and any one of ii) wall, iii) wall or opening, iv) wall or door and v) wall or door or opening,
iii)    wall or opening and any one or more of i) opening, ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening and vi) opening or door,

v) wall or door or opening and any one of i) opening; ii) wall, iii) wall or opening, iv) wall or door, v) wall or door or opening,
vi) opening or door and vii) door,
vi) opening or door and any one of i) opening, iii) wall or opening, iv) wall or door, v) wall  or door or opening, vi) opening or door and vii) door and vii) door and any one of iv) wall
Or door, v)wall or door or opening, vi)opening or door and vii) door and/or wherein said connection rules include that side wall segments with the following respective values are not fit for connection with one another
i)    opening and any one of ii) wall, iv) wall or door, and vii) door,
ii)    wall and any one of i) opening, vi) opening or door and vii) door,
iii)    wall or opening and vii) door,
iv)    wall or door and v) opening, vi)    opening or door and ii) wall, and
vii)    door and any one of i) opening, ii) wall and iii) wall or opening.
	
	The cited features are related to placement data and placement representation in the design space.  It is nonstatutory subject matter for the reasons as set in the rejection of system claim 13.
Claim 17 cited a system according to the system claim above, wherein the instructions are further configured to cause the data processing device to assign to the values assigned to said at least one side wall segment at least one value type chosen from the group comprising wall, opening and door, and wherein 30    the instructions are further configured to 
sliding or rolling door.  The cited features are related to placement data and placement design for various conditions.  The claim is thus nonstatutory subject matter for the reason in the rejection as above.
Claim 18 recited a system, wherein the instructions are further configured to cause the data processing device to assign to any one or more side wall segment a position on an associated side wall part of a floor plan module, and in reaction to a user selection to alter said position within predetermined conditions for altering said position, and to create said sub-list by furthermore comparing the value assigned to said any one or more side wall segment assigned a position in each possible position to the value assigned to said plurality of
side wall segments of said first side wall part of said first floor plan module while considering said connection rules.  This is directed to data placement and design representation in the floor 
Claim 19 recited a system, wherein the instructions are further configured to cause the data processing device to assign to said at least one side wall part of each floor plan module of said list of floor plan modules connection sub-rules, said connection sub-rules defining that at least one of an opening, wall or door is preferred or required at said one or more side wall segment and/or at said at least one position assigned to said one or more side wall segment.  The cited features are related to placement data and data representation.  It is nonstatutory subject matter.
    	Claim 20 is a system according to any one of claim 13, wherein the instructions are further configured to cause the data processing device to:
during creation of said sub-list of floor plan modules, filter out floor plan modules of said list of floor plan modules which, when considering said connection rules, during said comparing turn out to not to be fit for connection with said first floor plan module, and/or which do not comply with predefined architectural preferences.
 	Claim 21 cited a system, wherein the instructions are further configured to cause the data processing device to:
 	receive a user selection and in reaction to said user selection retrieve a second floor plan module from said sub-list comprising a plurality of floor plan modules to be added to said architecturally designed floor plan, said second floor plan module comprising at least a second side wall part having at least one side wall segment, and
connect said side wall segments of said first side wall part of said first floor plan module to said side wall segments of said second side wall part of said second floor plan module in 
Claim 22 is a system, wherein the instructions are further configured to cause the data processing device to: during connection of said side wall segments of said first side wall part of said first floor plan module to said side wall segments of said second side wall part of said second floor plan module in compliance with said connection rules, replacing the side wall part of one of the first floor plan module and the second floor plan module with the side wall part of the other one of the first floor plan module and the second floor plan module.  The cited feature is related to element placement and placement rules in the floor planning.  It is non statutory subject matter for placement data and connection rules in the design space.
Claim 23 is a system, wherein the instructions are further configured to cause the data processing device to based on user-input altering any one of the wall type, opening type and door type.  This is related to design placement.  Planning an element placement in the floor planning design is directed to nonstatutory subject matter
Claim 24 cited a system further comprising a display element, and wherein the instructions are further configured to cause the data processing device to display on said display element: said list comprising a plurality of floor plan modules, and/or said chosen first floor plan module, and/or said sub-list, and/or said floor plan of said building.  It is related to data representation and data for display.  It is nonstatutory subject matter for the reasons as set forth in the rejection,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI Q PHAN/Primary Examiner, Art Unit 2128